Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1-15, 17-19 and 21 is withdrawn in view of new interpretation of the discovered reference(s) to Jin et al, Nett and Toepfer.  Rejections based on the newly cited reference(s) follow. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9 and 12  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jin et al. (US 2016/0242712 A1); heretofore as Jin.
1. (Currently Amended) A method for capturing a diagnostic quality digital radiographic (DR) image of a subject (paragraph 0007 says an “imaging method is provided”. Paragarph 0022 in Jin says onverting analog data into digital data by DAS, thus imaging is in DR form) , the method comprising:
capturing a reduced exposure DR image of a particular anatomical region of the subject in a DR detector using an x-ray source set at a reduced exposure level ; (Paragraph 0008 in Jin says “the detectors to execute a low dose preparatory scan to an object by applying tube voltages and tube currents to the x-ray source and generate a fist image of the object corresponding to a low dose preparatory scan.” With respect to the limitation that defines “a particular anatomical region of the subject”, paragraph 0030 in Jin explicitly teaches generating an organ map,( i.e. lungs, bones, soft tissue, heart or breasts,) or localization of the object based on the first image in block 62.) 

mapping one or more exposure control regions in the reduced exposure DR image based on one or more other DR images of the same particular anatomical region; (Paragraph 0027 in Jin teaches to create the preparatory scan using a low dose, i.e. low power, to generate a 2D or 3D scout scan comprising 3D volumetric representation of the patient. Paragraph 0029 in Jin went on describing creating dose maps and noise variance maps; wherein the dose maps are dose weighed by organ sensitivity. 3D volumetric representation means the scout scan is localized to a particular region of interest of the patient. To create dose maps and noise variance maps based on organ sensitivity, the scout scan in Jin must be for the same particular anatomical region of the patient)
calculating a difference between an exposure level used for the mapped regions and the reduced exposure level; (Paragraph 0030 in Jin teaches to modulate tube current applied to the x-ray source to maintain acceptable image quality while minimizing the does within the same ROI or in different ROI.” In summary, Jin teaches to estimate the difference in dosage using the scout image and apply the difference to minimize the exposure while achieving acceptable image quality. The optimal profiles would be the difference in calculation.) 
setting the x-ray source at a diagnostic exposure level higher than the reduced exposure level according to the calculated difference (Jin sets a diagnostic exposure level higher than the reduced exposure level by following the settings of the optimal profiles; wherein the optimal profiles are based on dose estimate maps and noise variance maps. ); and
capturing the diagnostic quality DR image of the particular anatomical region of the subject in the DR detector using the x-ray source set at the diagnostic exposure level (Paragraph 0024 in Jin teaches to execute an acquisition scan, aka diagnostic quality DR image, based on the optimal profiles).

2. The method of claim 1, wherein the step of setting the x-ray source includes determining an imaging region of the subject, a size of the subject, and anatomy view angles of the subject  (Note teaching paragraph 0029 in Jin. Note also paragraph 0021 in Jin says the scanned data are acquired from different view angles. Paragraph 0029 in Jin says noise variance maps and dose estimates are dose maps and that “dose maps may be utilized to represent the distribution of dose, dose weighted by organ sensitivity, a function of dose or any other suitable metric”. Paragraph 0030 in Jin further says “the method 50 further includes generating an organ map or localization of the object based on the first image in block 62”. The organs of the patient are localized. For example, lungs, bones, soft tissue, heart and breast etc. can be the localized organs. Note the discussion in paragraph 0027. These organs as mentioned clearly vary in sizes. Paragraph 0027 in Jin teaches to create the scout scan from different view angles.  In essence, Jin teaches to map one or more exposure control regions using the preparatory scan or scout image”. )

3. The method of claim 1, wherein the step of mapping comprises receiving an output by a trained machine learning algorithm using a plurality of stored DR images  (Paragraph 0027 in Jin teaches to use virtual representation of a patient from a library of actual or simulated scan, e.g. a trained machine learning algorithm would be one of many inherent methods to creating the library of images. Paragraph 0029 in Jin teaches to creating noise variance maps and dose maps based on the first image, i.e. scout scan).
 4. The method of claim 3, further comprising capturing the stored DR images at clinical exposure levels set at about twice or more than the reduced exposure level(Paragraph 0027 in Jin also says the scout scan comprises acquisition of low-dose projection data. The term, “low-dose” is construed to be equivalent to twice or more than the reduced exposure level, without drastically sacrificing scout scan image quality.)     .


5. The method of claim 3, further comprising training the trained machine learning algorithm using archived DR images captured at standard diagnostic exposure levels and corresponding copies of the archived DR images having image noise induced therein to mimic exposure levels lower than standard diagnostic exposure levels (this would be the function of the computer 36, e.g. trained machine learning algorithm).
6. The method of claim 1, further comprising displaying the reduced exposure DR image of the subject having the one or more exposure control regions highlighted (note paragraph 0023 says display 42 allows an operator to observe reconstructed image and other data from computer 36. Other data would inherently imply the scout image).
9. (Previously Presented) A computer implemented method for capturing a diagnostic quality digital radiographic (DR) image of a subject (Figs 2 and 3 in Jin illustrate this computer implemented method. Note control device 26 performs its function with steps that correspond to the claimed limitations), the method comprising:
in response to an operator command entry (Paragraph 0023 in Jin says the computer 36 receives command and scanning parameters from an operator 40.), capturing a reduced exposure DR image of a particular anatomy of the subject in a DR detector using an x-ray source set at a reduced exposure level (Paragraph 0008 in Jin says “the detectors to execute a low dose preparatory scan to an object by applying tube voltages and tube currents to the x-ray source and generate a fist image of the object corresponding to a low dose preparatory scan.” With respect to the limitation that defines “a particular anatomical region of the subject”, paragraph 0030 in Jin explicitly teaches generating an organ map,( i.e. lungs, bones, soft tissue, heart or breasts,) or localization of the object based on the first image in block 62.) ;
mapping one or more exposure control regions in the reduced exposure DR image using an output from a machine learning algorithm trained on a plurality of archived diagnostic quality DR images of the same particular anatomy of other subjects(Paragraph 0027 in Jin teaches to create the preparatory scan using a low dose, i.e. low power, to generate a 2D or 3D scout scan comprising 3D volumetric representation of the patient. Paragraph 0029 in Jin went on describing creating dose maps and noise variance maps; wherein the dose maps are dose weighed by organ sensitivity. 3D volumetric representation means the scout scan is localized to a particular region of interest of the patient. To create dose maps and noise variance maps based on organ sensitivity, the scout scan in Jin must be for the same particular anatomical region of the patient)

calculating a difference between an exposure level used for the mapped regions in the plurality of archived DR images and the reduced exposure level; (Paragraph 0030 in Jin teaches to modulate tube current applied to the x-ray source to maintain acceptable image quality while minimizing the does within the same ROI or in different ROI.” In summary, Jin teaches to estimate the difference in dosage using the scout image and apply the difference to minimize the exposure while achieving acceptable image quality) 
automatically setting the x-ray source at a diagnostic exposure level higher than the reduced exposure level according to the calculated difference (Jin sets a diagnostic exposure level higher than the reduced exposure level by following the settings of the optimal profiles; wherein the optimal profiles are based on dose estimate maps and noise variance maps. ); and
capturing the diagnostic quality DR image of the particular anatomy of the subject in the DR detector using the x-ray source set at the diagnostic exposure level (Paragraph 0024 in Jin teaches to execute an acquisition scan, aka diagnostic quality DR image, based on the optimal profiles).

12. The method of claim 9, further comprising executing the steps of the method automatically in response to a single operator command entry (paragraph 0023 in Jin says the computer 36 receives commands and scanning parameters from an operator 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Us 2016/0242712 A1).
Unlike claims 8 and 19, Jin does not teach to exclude non-anatomy devices or man-made devices in mapping. However, excluding non-anatomy devices or man-made devices is an obvious variation in Jin, especially in view of the fact that Jin’s core focus is to map ROI for optimizing profile scan. It would have been obvious to any one of ordinary skill in the art to exclude non-anatomy devices when making use of Jin’s teaching, purely avoid unnecessary scanning the patient under examination. 
Claims 10 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al  (US 20160242712 A1); in view of Nett (US 2018/0049714 A1)
Claims 10 and 11 further add a step of training a machine learning algorithm. Unlike these claims, Jin does not teach a concept of step of training a machine learning algorithm using a plurality of archived DR images, even though it teaches that creating mappings could be achieved using virtual images or pre-scanned images stored in a library. In the same field of endeavor, Nett teaches that training a machine learning algorithm predicting attenuating profiles using a plurality of attenuation profiles, aka. previously scanned images could increase the accuracy of predicting dose control, because it allows the machine to learn from a larger number of training samples. 
In view of this motivation, one of ordinary skill in the art upon making use of Jin’s teaching would have considered it obvious to further train a machine learning algorithm on the scout scans in the manner as mentioned by Nett. The motivation for doing so would have been to enhance accuracy of creating overall optimal profile scan. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0242712 A1) in view of Toepfer (US 2018/0333129 A1)
	Unlike claim 13, Jin does not mention a single push-button operator command. Toepfer illustrates in Fig. 6A a simplified selection for automatic exposure control. As shown in the figure, an operator can select exposure setting based on acceptable noise level represented by different single push-button. Given such simplification, one of ordinary skill in the art when making use of Jin’s invention, would have considered it obvious to retrofit computer 36 with a single push-button as illustrated by Toepfer. The motivation would have been to make Jin’s system user friendly.
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: Jin does not take setting exposure time into consideration. AS such, independent claim 16 remains allowable over Jin and other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7, 14, 15, 17, 18  and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Jin, nor Nett or Toepfer teaches  to set a diagnostic exposure level higher mAs than the reduced exposure level and a same kVp setting as the reduced exposure level as required by dependent claim 7. None of the prior art of record fails to teach setting the diagnostic exposure level at least about twice the reduced exposure level in the manner as required by dependent claim 14. None of the prior art of record limits an automatic response to be less than about one-half second in response to a single operator command entry as required by dependent claim 15. 
Response to Argument
The indicated allowance issued March 08, 2022 is hereby withdrawn in the wake of the above new interpretation of Jin. Although the argument presented February 22, 2022 is now deemed moot, mostly by the fact the scope of the newly presented claims on June 06, 2022 has drastically changed,  nonetheless, the same argument against Jin does deserve the following response based on the Examiner’s new reading of Jin. More importantly, the following response is appropriate because the scope of the new claims does appear to be raised in parallel to the argument raised which is reiterated in Applicant’s June 06, 2022 response. Here is why the Examiner believes Jin still anticipates most of the claimed invention. 
In the reiterated response filed June 06, 2022, Applicant states that Jin does not anticipated the claimed invention because it creates mapping based on previously scanned or stored images of the same patient ; whereas the claimed invention does not rely on the previously scanned or stored images of the same patient for mapping. Applicant basically reiterated that claimed invention can map using one or other DR images of the same  particular anatomical region. 
This argument has NOT been found persuasive.
First, independent claim 1 no longer recites the limitation sought by the argument. Claim 1 now states that mapping is done based on one or more other DR images. The Examiner asserts that “a virtual representation of the patient” mentioned in paragraph 0027 meets this requirement. 
More importantly, Applicant previously cited, in the February 22, 2022 argument, page 18, line 19 through page 19, line 11 and page 20, lines 1-10 to assert that the claimed invention does not rely on using previous stored images of the same patient.  The passage starting from line 27, page 19 through line 10 page 20 of the specification is duplicated below. 
In the FIG. 7 sequence, acceptance of the mapping in step S750 also updates a target calculation step S780 that calculates an exposure metric for the mapped exposure control region. The target clinical exposure setting can be computed from the training set and include values from images of the subject anatomy from different patients. The target values can be configured based on a number of factors, such as anatomy region, dimensions, and view positions. This calculated, predetermined metric is indicative of the exposure level used for obtaining a clinical image and can be an averaging of pixel values within the defined exposure control region or can use some other method for generating and updating a target exposure value with each archived image that is processed as part of the training set. Calculation in step S640 (FIG. 6) uses this metric from step S780 in order to determine scaling factors for exposure mAs in steps S650, S660.

While it may be true the above cited passage does somewhat support the argument previously set forth. However, the Examiner finds a preceded passage, which is duplicated below, seemingly contracting Applicant’s teaching. The duplicated passage is found in lines 12-25 of page 17 of the specification. 


Faced with the need to use existing clinical quality images in order to provide a benchmark database for evaluation of low-exposure probe images for machine learning response, the Applicants have employed a simulation approach. According to an embodiment, the Applicants' approach for generating the training database is to use and modify a set of exemplary stored images, obtaining different types of data from the set of stored images, and optionally conditioning each of the stored images in the set in order to simulate the noise and other features that would be evident in reduced-exposure probe images of the same subject. This set of conditioned images is then used in two ways: as a resource for obtaining target exposure values and as a training database for the machine-learning algorithm that characterizes the subject anatomy and that maps suitable regions of the DR detector panel for exposure control in subsequent image acquisition. The same kVp settings can be used for images from the training database and reduced-exposure probe images.


In fact, the contradiction would appear to diminish the importance of the type of previously stored image, e.g. either mapping from previously stored images of the same patient or from a different patient would be acceptable. 
	In view of the above reasoning, the Examiner holds Claims 1-6, 9 and 12 anticipated by Jin. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884